                                           Case 5:16-cv-00606-BLF Document 88 Filed 09/10/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     DELPHIX CORP.,                                      Case No. 16-cv-00606-BLF
                                   8                    Plaintiff,
                                                                                             ORDER DIRECTING PARTIES TO
                                   9              v.                                         FILE DISMISSAL OR JOINT STATUS
                                                                                             UPDATE ON OR BEFORE
                                  10     EMBARCADERO TECHNOLOGIES,                           NOVEMBER 12, 2019, AND
                                         INC.,                                               VACATING ALL PRETRIAL AND
                                  11                                                         TRIAL DATES
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Parties held a settlement conference before Magistrate Judge Susan van Keulen on
                                  14   September 5, 2019. ECF 87. The Court has been informed that the Parties settled this case. Id.
                                  15   Accordingly, the Court VACATES all pretrial and trial dates in this action and DIRECTS the
                                  16   Parties to file a dismissal of the action or a joint status update regarding the settlement on or
                                  17   before November 12, 2019.
                                  18
                                  19          IT IS SO ORDERED.
                                  20

                                  21   Dated: September 10, 2019
                                  22                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
